                      Case 4:20-cv-05640-YGR Document 287-38 Filed 01/25/21 Page 1 of 2


                 THEODORE J. BOUTROUS JR., SBN 132099              MARK A. PERRY, SBN 212532
            1      tboutrous@gibsondunn.com                          mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                      CYNTHIA E. RICHMAN (D.C. Bar No.
            2      rdoren@gibsondunn.com                           492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                       crichman@gibsondunn.com
            3      dswanson@gibsondunn.com                         GIBSON, DUNN & CRUTCHER LLP
                 JAY P. SRINIVASAN, SBN 181471                     1050 Connecticut Avenue, N.W.
            4      jsrinivasan@gibsondunn.com                      Washington, DC 20036-5306
                 GIBSON, DUNN & CRUTCHER LLP                       Telephone: 202.955.8500
            5    333 South Grand Avenue                            Facsimile: 202.467.0539
                 Los Angeles, CA 90071-3197
            6    Telephone:    213.229.7000                        ETHAN D. DETTMER, SBN 196046
                 Facsimile:    213.229.7520                          edettmer@gibsondunn.com
            7                                                      ELI M. LAZARUS, SBN 284082
                 VERONICA S. MOYÉ (Texas Bar No. 24000092;            elazarus@gibsondunn.com
            8    appearance pro hac vice)                          GIBSON, DUNN & CRUTCHER LLP
                   vlewis@gibsondunn.com                           555 Mission Street
            9    GIBSON, DUNN & CRUTCHER LLP                       San Francisco, CA 94105-0921
                 2100 McKinney Avenue, Suite 1100                  Telephone: 415.393.8200
          10     Dallas, TX 75201                                  Facsimile: 415.393.8306
                 Telephone: 214.698.3100
          11     Facsimile:    214.571.2900                        Attorneys for Defendant, APPLE INC.
          12

          13                                    UNITED STATES DISTRICT COURT
          14                                 NORTHERN DISTRICT OF CALIFORNIA
          15                                             OAKLAND DIVISION
                 EPIC GAMES, INC.,
          16                                                  Case No. 4:20-cv-05640-YGR-TSH
                             Plaintiffs, Counter-defendant    Case No. 4:11-cv-06714-YGR-TSH
          17         v.                                       Case No. 4:19-cv-03074-YGR-TSH
          18     APPLE INC.,
                             Defendant, Counterclaimant
          19
                 IN RE APPLE IPHONE ANTITRUST
          20     LITIGATION
                 ______________________________________        CERTIFICATE OF SERVICE
          21     DONALD R. CAMERON, et al.,
                              Plaintiffs,                      Hon. Thomas S. Hixson
          22
                     v.
          23     APPLE INC.,
          24                  Defendant

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                   CERTIFICATE OF SERVICE
                              4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
                        Case 4:20-cv-05640-YGR Document 287-38 Filed 01/25/21 Page 2 of 2


            1           I declare am an attorney licensed to practice in the State of California, and a member of the Bar
            2    of this Court.   I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            3    Defendant Apple Inc. in this case.
            4           On January 25, 2021, I caused to be served via electronic transmission unredacted versions of
            5    the Declaration of Ethan Dettmer in Support of Administrative Motions to Seal Joint Letter Briefs and
            6    Exhibits and the supporting exhibits to the attorneys of record in the above-captioned case.
            7           I declare under penalty of perjury under the laws of the United States that the foregoing is true
            8    and correct and that this Certificate was executed on January 25, 2021, at San Anselmo, California.
            9

          10                                                            /s/ Ethan Dettmer
                                                                              Ethan Dettmer
          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    2
                                                       CERTIFICATE OF SERVICE
                                  4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
